Citation Nr: 9918279	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right foot pain.

2.  Entitlement to an increased rating from an original claim 
for service connection for hypertensive cardiovascular 
disease and coronary artery disease, including residuals of a 
myocardial infarction, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1987, and from May 1988 to December 1994.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in June 1995 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By means of a decision 
dated in July 1998, the Board remanded the issues identified 
on the first page of this decision; the other issues on 
appeal at that time were adjudicated, and are no longer 
before the Board.  The case was thereafter returned to the 
Board for further appellate review.

The issue of entitlement to service connection for a 
disability manifested by right foot pain is the subject of 
the REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a cardiac 
disability has been developed.

2.  Hypertensive cardiovascular disease and coronary artery 
disease, including residuals of a myocardial infarction, is 
manifested primarily by an inability to engage in more than 
sedentary employment.


CONCLUSION OF LAW

The criteria for an increased rating, to 100 percent, for 
hypertensive cardiovascular disease and coronary artery 
disease, including residuals of a myocardial infarction, 

are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.104, Diagnostic Code 7005 (in effect prior to 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  See also Shipwash v. 
Brown, 8 Vet. App. 218 (1995), and Fenderson v. West, 12 Vet. 
App. 119 (1999).  He has not referenced the presence of any 
pertinent records that are not already associated with his 
claims folder, and the Board accordingly finds that the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

Service connection for a cardiac disability, classified as 
"hypertensive cardiovascular disease; coronary artery disease 
with myocardial infarction," was granted by the New Orleans 
RO by means of a June 1995 rating decision, following review 
of evidence that included the veteran's service medical 
records and reports of VA medical examinations of March 1995 
and April 1995.  With regard to cardiovascular disease, the 
RO found that this disability had been manifested within one 
year subsequent to the veteran's separation from service, and 
that service connection was accordingly appropriate.  A 30 
percent rating, effective as of December 13, 1994, the day 
following the date of the veteran's separation from service, 
was assigned.  The veteran indicated timely disagreement with 
the assignment of that disability rating; in a hearing 
officer's decision issued in March 1996, and implemented by 
means of a March 1996 rating decision, this disorder was 
assigned a 60 percent rating, again effective as of December 
13, 1994, and was classified at that time as idiopathic 
cardiomyopathy.  The veteran's appeal for a rating greater 
than 60 percent was thereafter forwarded to the Board for 
appellate consideration.

The veteran, in essence, is contending that the 60 percent 
rating that is currently in effect does not adequately 
reflect the severity of his cardiac disability.  After a 

review of the record, the Board finds that his contentions 
are supported by the evidence, and that an increased rating 
is appropriate.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by application of rating 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (Schedule).  With regard to the evaluation 
of cardiac disorders, the pertinent diagnostic criteria, set 
forth at 38 C.F.R. § 4.104, were amended as of January 12, 
1998, during the pendency of the veteran's appeal.  Under the 
criteria that were applicable prior to January 12, 1998, the 
60 percent rating currently in effect contemplates a typical 
history of acute coronary occlusion or thrombosis, or of 
substantiated repeated anginal attacks, whereby more than 
light manual labor is not feasible.  A rating greater than 60 
percent (which would be 100 percent, according to the 
Schedule), would be appropriate under the criteria that were 
applicable prior to January 12, 1998, during and for six 
months following acute illness from coronary occlusion or 
thrombosis, with such symptoms as circulatory shock; or after 
six months following coronary occlusion or thrombosis, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion, or where more than sedentary 
employment is precluded.  Under the criteria that have been 
applicable since January 12, 1998, the 60 percent rating 
currently in effect contemplates more than one episode of 
acute congestive heart failure in the past year; or a 
workload of greater than 3 METs but not greater than 5 METs 
that results in dyspnea, fatigue, angina, dizziness or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A rating greater than 60 
percent (which again would be 100 percent, according to the 
Schedule), would be appropriate under the criteria applicable 
since January 12, 1998, for chronic congestive heart failure; 
or a workload of 3 METs or less that results in dyspnea, 
fatigue, anemia, dizziness or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
has held that, in instances in which regulations are revised 
during the pendency of an appeal, VA is to apply those 
regulations that 

are more favorable to the veteran.  Karnas v. Brown, 6 Vet. 
App. 101 (1993).  As indicated below, the diagnostic criteria 
in effect prior to January 12, 1998, provide a basis for an 
increased rating (to 100 percent); it therefore will not be 
necessary to discuss application of the criteria that became 
effective as of that date.

The report of the most recent clinical evaluation of the 
veteran's cardiac status, which is the report of a September 
1998 VA examination, shows that the examiner diagnosed 
cardiomyopathy, and remarked that "I am of the opinion that 
this patient is capable of doing sedentary job (sic)," and 
that, "with perseverance and determination the patient is 
capable of doing sedentary job (sic) at this time."  The 
report of an October 1996 VA cardiac examination shows that 
the examiner indicated that the veteran's "[c]ardiac 
impairments permit sedentary and semi-sedentary occupation 
but preclude hard physical labor."  A private medical report, 
dated in January 1998, includes remarks, in response to the 
veteran's indication that he was seeking part-time postal 
employment that would not require any regular strenuous 
activity, that "he can certainly do this sort of work...If 
necessary, he could lift something heavy every now and then 
but is encouraged not to try to do any regular exertional 
work."

The Board is not certain as to whether "regular exertional 
work" and "semi-sedentary occupation" are the equivalent of 
the light manual labor that would warrant assignment of no 
greater than the 60 percent rating that is currently in 
effect, under the criteria that were applicable prior to 
January 12, 1998.  However, the Board finds that the most 
recent clinical evaluation is not equivocal; to the contrary, 
by finding that the veteran was capable of sedentary work, 
without the qualifiers indicated in those earlier reports, it 
implicitly finds that he is capable of only sedentary work.  
The Board must accordingly conclude, with application of 
benefit of the doubt on the veteran's behalf, that he is 
capable of no more than sedentary labor, and that a 100 
percent rating, under the diagnostic criteria that were in 
effect prior to January 12, 1998, should be assigned.



ORDER

An increased rating, to 100 percent, for hypertensive 
cardiovascular disease and coronary artery disease, including 
residuals of a myocardial infarction, is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.


REMAND

As noted above, the veteran is also seeking service 
connection for a disability manifested by right foot pain.  A 
review of his available service medical records shows that 
asymptomatic pes planus was noted on entrance, and that right 
foot pain was accorded treatment during service.  A review of 
his post service medical records shows that various 
diagnoses, assessments and impressions with regard to his 
right foot have been rendered; it is unclear, however, 
whether a right foot disability manifested by pain is, in 
fact, currently manifested, and whether any such disability 
is etiologically or pathologically related to the right foot 
problems accorded treatment during service.

The Board is of the opinion that the report of a VA 
orthopedic examination of the veteran's right foot, 
undertaken in conjunction with a longitudinal review of his 
claims file, would be helpful.  This claim is accordingly 
REMANDED for the following:

1.  The veteran should be requested to 
furnish the names and addresses of all 
health care providers who have accorded 
him treatment for right foot problems 
since 1998.


2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if warranted, the RO 
should request that any and all such 
health care providers furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded the 
veteran since 1998 for right foot 
problems.

3.  The RO should then accord the veteran 
a special VA orthopedic examination of 
his right foot.  All tests indicated, to 
include but not limited to radiographic 
tests, should be accomplished at this 
time.  The nature and severity of any 
right foot disability should be 
ascertained and indicated on the 
examination report.  The examiner should 
also indicate, based on his or her review 
of the pertinent service and post service 
medical records, whether any current 
right foot disability is etiologically or 
pathologically related to any inservice 
right foot disorder shown.  The veteran's 
claims folder is to be made available to 
the examiner, for his or her review and 
referral, prior to the examination.

4.  The RO should advise the veteran and 
his representative that additional 
evidence may be submitted in support of 
the veteran's claim while his case is in 
remand status.  The RO should also advise 
the veteran and his representative that 
any failure by the veteran to comply with 
the requests made herein could result in 
adverse action with regard to this claim, 
to include the denial thereof.


5.  Following completion of the above 
actions, the RO should review the 
veteran's claim, and determine whether 
service connection for a disability 
manifested by right foot pain can now be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and be provided 
with a reasonable period of time within 
which to respond.  The case should then 
be returned to the RO for further action, 
as appropriate.

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.  No 
inferences as to the final disposition of this claim should 
be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 

